UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25958 CAPITAL FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) North Dakota 45-0404061 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1 Main Street North Minot, North Dakota58703 (Address of principal executive offices) (Zip code) (701) 837-9600 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of July 29, 2011, there were 14,455,943 common shares of the issuer outstanding. FORM 10-Q CAPITAL FINANCIAL HOLDINGS, INC. INDEX PART I FINANCIAL INFORMATION Page # Item 1. Financial Statements Condensed Consolidated Balance Sheets - June 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations - Three Months Ended June 30, 2011 and 2010 5 Condensed Consolidated Statements of Operations - Six Months Ended June 30, 2011 and 2010 6 Condensed Consolidated Statements of Cash Flows - Six Months Ended June 30, 2011 and 2010 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. Removed and Reserved 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) June 30, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable (net of an allowance of $24,000 for 2011 and 2010) Income taxes receivable Deferred tax asset – current Current portion of long-term receivable Prepaids Total current assets $ $ LONG-TERM ASSETS LT receivable-MF Division Sale $ Less: current portion shown above ) ) Total long-term assets $ PROPERTY AND EQUIPMENT $ $ Less accumulated depreciation ) ) Net property and equipment $ $ OTHER ASSETS Goodwill $ $ Severance escrow Deferred tax asset – non-current Other assets (net of accumulated amortization of $214,444 for 2011 for 2010) Total other assets $ $ TOTAL ASSETS $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS’ EQUITY (Unaudited) June 30, December 31, CURRENT LIABILITIES Accounts payable $ $ Commissions Payable Other current liabilities Promissory Note - Current portion of long-term debt Total current liabilities $ $ LONG-TERM LIABILITIES Note payable $ $ Convertible promissory note - Other long-term liabilities Less current portion of long-term debt ) ) Total long-term liabilities $ $ TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Series A preferred stock – 5,000,000 shares authorized, $.0001 par value; 3,050,000 and 3,050,000 shares issued and outstanding, respectively $ $ Additional paid in capital – series A preferred stock Common stock – 1,000,000,000 shares authorized, $.0001 par value; 14,455,943 and 14,455,943 shares issued and outstanding, respectively Additional paid in capital – common stock Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY $ $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, OPERATING REVENUES Fee income $ $ Commissions Other income Total revenue $ $ OPERATING EXPENSES Compensation and benefits $ $ Commission expense General and administrative expenses Geological & geophysical expenses - Depreciation and amortization Total operating expenses $ $ OPERATING INCOME $ $ OTHER INCOME (EXPENSES) Interest expense $ ) $ ) Gain on payoff of convertible promissory note - Net other income (expense) $ $ ) INCOME OF CONTINUING OPERATIONS BEFORE INCOME TAX EXPENSE $ $ INCOME TAX EXPENSE ) ) NET INCOME BEFORE DISCONTINUED OPERATIONS $ $ DISCONTINUED OPERATIONS Loss on sale of mutual fund segment $ ) $
